Upon an issue in Equity, submitted to the jury to ascertain whether satisfaction had been received by the complainant, for the property claimed in the bill : it was ruled by the Court, that the defendant’s answer, affirming that the fact, ought not to be read to the jury as evidence of it, for the answer bring replied to and put in issue, the defendant is bound to prove the facts he relies upon as a defence.*

 It is a rule in Equity that if the facts upon which the complainant grounds his equity, be positively denied by the answer, the Court will not decree in the complainants favour on the testimony of a single witness. But when the Court doubt concerning the fact, they order a trial at law, with direction that the answer shall be read to the jury, who are to decide what credit it is entitled to. A jury, in this State, forms a constituent part *319of a Court of Equity, in the determination of issues of fact; and as the Act of 1782, cap. XI, declares “ that the same rules and “ methods are to be observed in this case, as have been practised upon questions of fact being submitted by a Court of Chancery to the decision of a common law jurisdiction;" it merits consideration whether they ought not in every case to decide upon the credit due to the answer. Vide 2 Vez. 42. 2 Atkyns 29. 1 Ec. Cas. Abr. 229. pl. 13.